           Case 1:17-cv-01885-ABJ Document 42-1 Filed 03/26/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 JOSEPH ALEXANDER,

 Plaintiff,
                                                     Civil Action No: 17-1885-ABJ
            v.

 GOVERNMENT OF THE DISTRICT OF
 COLUMBIA,

 Defendant.


                                       PROPOSED ORDER

          Plaintiffs’ consent motion to modify the Scheduling Order [80] is GRANTED; and it is

further

          ORDERDED that the Schedule in this case is amended as follows:

Deadline                            Date in     current   Scheduling Amended deadline
                                    Order

Fact Discovery on liability and April 30, 2021                         July 30, 2021
class issues completed

Joint Status Report whether the May 6, 2021                            August 6, 2021
Court should establish a
schedule for the briefing of class
certification issues, and what that
schedule should be

Plaintiff’s expert    designations May 23, 2021                        August 23, 2021
and disclosures

Defendant’s expert designations July 10, 2021                          October 11, 2021
and disclosures

All expert discovery must be September 10, 2021                        December 10, 2021
completed




                                                 1
        Case 1:17-cv-01885-ABJ Document 42-1 Filed 03/26/21 Page 2 of 2




Status conference           September 14, 2021              December 15, 2021


    SO ORDERED.



                                     _______________________________________
                                     THE HONORABLE AMY BERMAN JACKSON
                                     United States District Court for the District of
                                     Columbia




                                       2
